AFFIRMED; and Opinion Filed June 17, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00400-CR

                               ALONZO LEWIS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F09-30892-T

                            MEMORANDUM OPINION
                        Before Justices FitzGerald, Fillmore, and Evans
                                   Opinion by Justice Evans
       Alonzo Lewis appeals from the revocation of his probation and conviction for the offense

of sexual contact with a child. Lewis brings two points of error contending the trial court erred

in considering the results of a polygraph test when deciding to revoke his probation and that his

counsel was ineffective because he did not object to the polygraph evidence. Finding no merit in

Lewis’s arguments, we affirm the trial court’s judgment.

                                 FACTUAL BACKGROUND

       Lewis was charged with the offense of indecency with a child by contact to which he

pleaded guilty on January 5, 2010.       Pursuant to a plea bargain, the trial court deferred

adjudicating Lewis’s guilt and placed him on community supervision for eight years. On April

19, 2010, the trial court modified Lewis’s probation to add additional conditions including
forbidding him from having any direct or indirect contact with a child seventeen years of age or

younger.

          On December 4, 2012, the State filed a motion to proceed with an adjudication of guilt

alleging that Lewis violated seven conditions of his probation. Among the alleged violations

were his failure to pay various costs and fees, incidental contact with the victim of the offense,

physical contact with children under the age of seventeen, and failure of a polygraph test. At the

hearing on the motion, Lewis pleaded “true” to the allegations and gave testimony admitting to

repeated contact with children aged seventeen years and younger including his nieces and

nephews and his girlfriend’s daughters. In addition, Lewis signed a judicial confession stating

that he had failed to pay his community supervision fees.

          At the conclusion of the hearing, the trial court stated that the “major concern” was

Lewis’s contact with children under the age of seventeen. The court accepted Lewis’s plea of

true and found that Lewis committed six of the seven alleged probation violations. The court

specifically stated it was making no finding concerning the allegation that Lewis failed a

polygraph test. The court then made the seemingly contradictory statement that it was “not

considering the fact that [Lewis] failed the polygraph for any purpose other than determining to

revoke [his] probation [sic] or what the appropriate sentence is.” The court revoked Lewis’s

probation, adjudicated him guilty, and sentenced him to ten years’ confinement. The trial court’s

docket sheet confirms that it did not find that Lewis violated the conditions of his probation by

failing a polygraph test. Following the denial of his motion for new trial, Lewis brought this

appeal.

                                              ANALYSIS

          In his first point of error, Lewis contends the trial court erred in considering inadmissible

evidence from a polygraph test in making its determination to revoke his probation. See Leonard

                                                  –2–
v. State, 385 S.W.3d 570, 582–83 (Tex. Crim. App. 2012) (trial court abused its discretion in

revoking probation based solely on legally inadmissible polygraph evidence). Even if Lewis

were correct that the trial court considered the polygraph evidence, it is well established that an

order revoking probation may be supported by a single sufficient ground. See Jones v. State, 571
S.W.2d 191, 193–94 (Tex. Crim. App. [Panel Op.] 1978). In this case, appellant pleaded true to

all the allegations against him in the motion to adjudicate. Generally, a plea of true to the alleged

violations, standing alone, is sufficient to support a trial court’s revocation order. See Cole v.

State, 578 S.W.2d 127, 128 (Tex. Crim. App. [Panel Op.] 1979); Moore v. State, 11 S.W.3d 495,

498 n. 1 (Tex. App.—Houston [14th Dist.] 2000, no pet.). In addition, appellant specifically

admitted that he failed to pay community supervision fees and that he had repeated contact with

children under the age of seventeen. Because this evidence was sufficient to support multiple

grounds for revoking Lewis’s probation, and the trial court specifically found those grounds to

be true, the trial court’s order cannot be reversed based on the alleged insufficiency of the

evidence to support a single alternative ground. See Jones, 571 S.W.2d at 193–94. We overrule

Lewis’s first point of error.

        In his second point of error, Lewis contends he received ineffective assistance of counsel

because his attorney failed to object to the trial court’s consideration of the polygraph evidence

in its determination to revoke his probation. To prevail on his claim of ineffective assistance of

counsel, Lewis must show his counsel's representation fell below an objective standard of

reasonableness and there is a reasonable probability that the results of the proceedings would

have been different in the absence of his counsel’s alleged errors. See Strickland v. Washington,

466 U.S. 668, 687 (1984); Bone v. State, 77 S.W.3d 828, 833 (Tex.Crim.App. 2002). Lewis has

the burden of proving ineffective assistance of counsel by a preponderance of the evidence.

Thompson v. State, 9 S.W.3d 808, 813 (Tex.Crim.App. 1999). Failure to make the required

                                                –3–
showing either of deficient performance or sufficient prejudice defeats an ineffectiveness claim.

See Andrews v. State, 159 S.W.3d 98, 101 (Tex.Crim.App. 2005).

       As discussed above, the evidence presented at the hearing, including Lewis’s own

admissions, was sufficient to support multiple grounds for revocation other than Lewis’s alleged

failure of a polygraph test. The trial court made no finding that Lewis violated his probation by

failing a polygraph test and gave no indication that it was relying solely on the polygraph

evidence in making its determination to revoke probation. Indeed, the court indicated that its

main concern was Lewis’s contact with children under the age of seventeen. Because Lewis

admitted to violating alternative conditions of his probation and the trial court made no finding

based on the polygraph evidence, there is no showing that counsel’s failure to object to the

polygraph evidence had any effect on the outcome of the proceedings. We overrule Lewis’s

second point of error.

       We affirm the trial court’s judgment.




                                                     / David Evans/
                                                     DAVID EVANS
                                                     JUSTICE

Do Not Publish
Tex. R. App. P. 47
130400F.U05




                                               –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ALONZO LEWIS, Appellant                               On Appeal from the 283rd Judicial District
                                                      Court, Dallas County, Texas
No. 05-13-00400-CR         V.                         Trial Court Cause No. F09-30892-T.
                                                      Opinion delivered by Justice Evans.
THE STATE OF TEXAS, Appellee                          Justices FitzGerald and Fillmore
                                                      participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 17th day of June, 2014.




                                                      /David Evans/
                                                      DAVID EVANS
                                                      JUSTICE




                                                –5–